DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  Applicant’s arguments concerning 35 U.S.C. 112 have been considered and are persuasive so therefore the rejection has been withdrawn.



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 12, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson; Dave et al. (US 20130046647 A1) hereinafter Robertson, Burns et al. (US 20090030835 A1) hereinafter Burns in view of  Seal; William et al. (US 7117162 B1) hereinafter Seal, and Herz et al. (US 20090254971 A1).
Claims 12, 17, and 21
	The following limitations are disclosed by Robertson:
		A method for bid management, the method consisting of:
storing information in a standardized format about a project in a plurality of network- based non-transitory storage devices having a collection of project records stored thereon; (See fig. 13 which shows a list of projects stored in a standardized format. See [0160] which describes how the records are stored on a plurality of devices.)
providing remote access to users over a network so one or more of the users can access updated information about project conditions in the collection of the project records in real-time through a graphical user interface (GUI), (See fig. 13 which shows a GUI users would see because of a network connection. [0160] describes how access is given to many users.)
wherein a professional provides the updated information about the project conditions in a non-standardized format dependent on a hardware platform and a software platform used by the one or more of the users; (See fig. 11, which shows how project information is added by a manager in a non-standardized format. This shows that it is done on a software platform. Further see [0158].)
providing remote access to the professional over the network so that bid submissions may be entered for the project using the GUI; (See fig. 22 which shows the remote access given to a bidder using a GUI and that the system makes it possible for bids to be placed using the GUI.)
automatically generating a bid tabulation worksheet and automatically populating form letters based on the standardized format of the updated information about the project conditions and the standardized format of the bid submissions; (See fig. 28 which broadly discloses a "bid tabulation worksheet" as it displays information in a table and allows for more work to be performed to finish the page. Furthermore, fig. 28 also includes "form letters" in the form of legal information that the bidder must agree to based on the information required for bid submissions.)
Robertson discloses a bid processing system that provides remote access to many users and standardizes the information obtained from different bidders. Robertson, however, does not disclose the following limitations while Burns does teach the following limitations:
	 (The system then prompts the User to select the portal members that are authorized to view the initial bid results, 0068-0069);
	automatically generating a bid tabulation worksheet and automatically populating form letters based on the standardized format of the updated information about the project conditions and the standardized format of the bid submissions (0053, 0068-0069, 0087, 0108, 0140, 0154);
automatically generating an email message containing bid results and a recommendation for an award of the project by the content server whenever the standardized format of the updated information about the project conditions and the standardized format of the bid submissions has published; (dashboard emailed displays results, 0053, 0108)
and automatically transmitting the email message to all of the users over the network in real time, so that each user has immediate access to up-to-date project bidding information. (dashboard emailed displayed results, 0053, 0108).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Robertson to include the teachings of Burns.  The rationale to combine the teachings would be for auctioning bids on available construction projects with a variety of participants. 

Seal teaches that a recommendation for an award of the project can be made by the system to the project manager and that a message to all users about the project manager’s decision may be transmitted to all users, (Col. 9 lines 50-65). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the bid processing system of Robertson the ability for the system to recommend a particular bidder as in Seal because the claimed invention is merely a combination of old elements, and in the combination the old elements would perform the same functions as they would separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination because it further assists the project manager in making the decision on which bidder to award the project to.

Robertson does not disclose however Herz teaches , wherein each of the bid submissions comprises at least a bid form, a bid bond, and a certificate of insurance, a consent of surety, a notice of classification, and  non-collusion affidavit (0681).
Robertson does not disclose however Herz teaches presenting a bidder ratings report screen viewable via the GUI, wherein the bidder ratings report screen contains a rating score for each of the one or more users, and wherein rating score for each of the one or more users comprises an assessment of a competitiveness of each of the bid submissions received for the project, a completion rate associated with each of the one or more users for the project, and a quantity of subcontractors used for the project (0114, 0138).  
Robertson does not disclose however Herz teaches redacting client information from each of the bid submissions, wherein the client information comprises a client type: a scope of work to be performed, a fee type, a work phase breakdown, and a billing worksheet  
Roberson does not disclose however Herz teaches converting, by a content server, the non-standardized format of the updated information about the project conditions to a standardized format and the non-standardized format of the bid submissions into a standardized format (1336).
Roberson does not disclose however Herz teaches storing the standardized format of the updated information about the project conditions and the standardized format of the bid submissions in the collection of project records  (1336). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Robertson to include the teachings of Herz.  The rationale to combine the teachings would be to allow a privacy-protected market for data exchange between multiple self-interested parties.	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692